

Exhibit 10.6


Employment Contract


Shenzhen Ritar Power Co. Ltd ( hereinafter “Party A”) agrees to employ Mr.
Jianjun Zeng, (hereinafter “Party B”) as the Chief Operating Officer (COO). The
two parties, pursuant to the principles of freedom of contract, equity, mutual
benefits and trustworthiness, agree to sign this contract on August 1st, 2006.


I. Period
 
The period of the employment contract will be three years, from the 1st of
August 2006 to the 31st of July 2009.


II. The Duty of Party B 
 
Based on negotiation between Party A and Party B, Party B shall serve as Party
A’s Chief Operating Officer (COO). During the period, Party A has the right to
arrange and adjust Party B’s position in accordance with his capacity and
relevant circumstances. Party B shall comply with instructions from Party A’s
management and finish the task assigned by Party A in the given time.


III. Working hours
 
1. The working hours of Party B shall not exceed eight hours each day.


2. Any treatment of overtime work should conform with the Provision 41 of the
Labor Law.


IV. Salary
 
Party B's monthly salary will be RMB15,000 yuan (pretax income) in accordance
with the company rule.


Party B shall get the bonus in accordance with the company’s bonus system


Party A shall pay Party B's salary regularly based on actual work days. Party
B’s salary will be deducted for each absent day including leave for illness or
personal affairs.


V. Working Conditions
 
Party A should provide necessary protective measures in conformity with relevant
state regulations and rules pertaining to the specific working environment.


VI.  Benefits
 
Pursuant to applicable laws, Party A shall purchase social security insurance
for Party B.


In the event that Party B endures illness or work-related injury, Party A shall
grant Party B leave of absence pursuant to relevant state regulations. During
the above mention period, Party B shall be entitled to salary payment pursuant
to the terms of applicable laws. If Party A fails to purchase health insurance
under the terms of this contract before the illness or injury occurs, Party A
shall be responsible for medical expenses incurred by the above mentioned
illness or injury.


In the event of Party B’s injury, illness or loss of life due to his employment,
Party A shall provide benefits pursuant to the applicable laws.


Party A shall provide Party B with applicable holiday benefits, vacation
benefits, personal time benefits, and maternity leave. The above mentioned
periods shall be paid by Party A.


 
 

--------------------------------------------------------------------------------

 
 
VII.  Disclosures and Compliance of Applicable Regulations
 
Party A shall disclose to Party B all the internal regulations and rules enacted
pursuant to applicable state laws. Party B shall comply with the internal
regulations and is subject to evaluations regarding his compliance.


VIII.  Termination of the Contract
 
Either of the both parties shall give written notice to the other party 30 days
before it terminates the contract.


IX. Breach of the Contract
 
1 If Party A terminates the contract without justified cause and this behavior
infringes Party B’s interests, it shall pay a breach penalty to Party B.


2 If Party B shall pay breach penalty to Party A for terminating the contract
without justified cause, breach of the working disciplines or breaking the
operating rules. If the aforesaid behaviors infringe Party A’s interests, Party
B shall pay the damages.


X. Party A and Party B entered into this Agreement under the principle of
freedom of contract, equity, mutual benefits and trustworthiness. This contract
takes effect on the date signed by both parties and will automatically expire
when the contract ends.


XI. This contract shall be prepared in duplicate, and each Party holds one copy.
Both copies have the same legal effect.
 
Party A: Shenzhen Ritar Power Co. Ltd
(Corporate Seal)
Date: 08/01/06

           Party B: /s/ Jianjun Zeng        

--------------------------------------------------------------------------------

Jianjun Zeng
Date: 08/01/06
           

 
 
 

--------------------------------------------------------------------------------

 
 


 

